Citation Nr: 1216478	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  10-13 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1953 to February 1986.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision in which the RO, inter alia, denied an increased compensable disability rating for service-connected bilateral hearing loss, as well as a November 2009 rating decision in which the RO granted service connection for PTSD, effective from August 19, 2009, and assigned a 30 percent initial disability rating.  A timely notice of disagreement (NOD) responsive to the RO's February 2009 rating decision was received in August 2009.  A separate and timely NOD, in which the Veteran asserted a higher initial disability rating for PTSD, was also received in December 2009.  A statement of the case (SOC) addressing both of the aforementioned claims was issued to the Veteran in March 2010.  Subsequently, the Veteran perfected his appeal as to both claims (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2010.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for PTSD, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The Board's decision addressing the claim for a compensable disability rating for bilateral hearing loss is set forth below.  The claim for an initial disability rating in excess of 30 percent for PTSD is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in a December 2009 claims submission and his March 2010 substantive appeal, the Veteran raised the issues of entitlement to service connection sleep apnea and tinnitus, and also requested that VA reopen his claim for service connection for basal cell carcinoma, to include as secondary to exposure to herbicide agents.  It does not appear that these claims for service connection for sleep apnea and tinnitus and the Veteran's request to reopen the claim for service connection for basal cell carcinoma have yet been addressed by the RO.  As such, these matters are not properly before the Board, and are thus REFERRED to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Pertinent to the current claim for increase, audiometric testing reveals no worse than Level II hearing in both ears.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this appeal, in a March 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for an increased disability rating for service-connected hearing loss, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The letter further advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment, as well as providing examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The RO's July 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter.    




The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, and the reports of April 2009 and January 2010 VA examinations.  The Board also finds that no additional RO action to further develop the record is warranted. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim decided herein, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Disability Rating for Hearing Loss

Service connection for bilateral hearing loss was initially granted to the Veteran, effective from November 24, 1992, in an August 1993 rating decision.   A noncompensable disability rating for the Veteran's hearing loss was assigned at that time.  In his February 2009 claim, the Veteran asserts generally that his hearing loss has progressively worsened and that he is entitled to a compensable disability rating for his service-connected hearing loss.


In general, disability ratings are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In determining disability ratings for hearing loss specifically, disability ratings are determined in accordance with the findings obtained on audiometric examination and pursuant to the applicable criteria.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (expressed as Hertz).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  


Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  

The Board points out that exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  Under this regulation, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist may determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  As noted in the discussion of the evidence below, however, audiometric testing performed over the course of the Veteran's appeal has not reflected such exceptional patterns of hearing impairment.  Hence, the Veteran's hearing acuity level, for all periods relevant to this appeal, must be determined by application of Table VI and Table VII.

Under Table VI, the horizontal rows represent eight separate ranges of pure tone threshold averages, as demonstrated through audiometric testing for the frequencies at 1000, 2000, 3000, and 4000 Hertz.  The average pure tone threshold is calculated by determining the sum of the pure tone thresholds demonstrated at the four aforementioned frequencies and dividing that sum by four.  The vertical columns under Table VI represent nine separate ranges of speech discrimination percentage, as determined through Maryland CNC testing.  Next, the Roman numerical designation of impaired efficiency is determined for each ear by intersecting the horizontal row appropriate for the calculated pure tone threshold average and the vertical column appropriate for the demonstrated percentage of speech discrimination.  38 C.F.R. § 4.85(b).

After the Roman numerical designation has been determined for each ear, VA then determines the appropriate disability rating through application of 38 C.F.R. § 4.85(h), Table VII.   Table VII is applied by intersecting the appropriate horizontal row (which represents the Roman numerical designation for the poorer ear) with the appropriate vertical column (which represents the Roman numerical designation for the better ear).  38 C.F.R. § 4.85(e).

The Veteran was afforded a VA examination in April 2009 based upon assertions in his claim that his hearing had worsened.  At that time, the Veteran reported that he was experiencing difficulty hearing his spouse from another room.  An audiometric examination at that time revealed elevation of the pure tone thresholds at the frequencies from 1000 to 4000 Hertz:



HERTZ


1000
2000
3000
4000
RIGHT
15
50
65
65
LEFT
10
40
50
60

According to the data reflected above, the average pure tone thresholds over these frequencies were 49 decibels in the right ear and 40 decibels in the left ear.  Speech audiometry testing revealed speech recognition ability of 84 percent in the right ear and 92 percent in the left ear.  An application of Table VI to the average pure tone thresholds and the demonstrated speech recognition ability indicates Level II hearing loss in the right ear and Level I hearing loss in the left ear.  Application of Table VII reveals that the level of hearing loss shown at the April 2009 VA examination is consistent with the assignment of a noncompensable disability rating.

Apparently based upon assertions made by the Veteran in a December 2009 statement that his hearing loss was "severe", the Veteran was given another VA examination in January 2010.  Audiometric testing performed at that time revealed the following pure tone data:



HERTZ


1000
2000
3000
4000
RIGHT
15
45
65
65
LEFT
15
45
50
65

The pure tone thresholds shown above equate to average pure tone thresholds of 48 decibels in the right ear and 44 decibels in the left ear.  Speech audiometry testing showed speech recognition ability of 84 percent in the right ear and 88 percent in the left ear.  Application of this data to Table VI this time reveals Level II hearing loss in both ears.  Although the findings from the January 2010 VA examination do indicate some worsening of the Veteran's hearing, under Table VII, the level of hearing loss shown at that examination remain consistent with the assignment of a noncompensable disability rating.

Although the Board notes that treatment records dated to December 2009 are also associated with the claims file, those records do not pertain to evaluation or treatment of the Veteran's hearing loss.  In this regard, those records do not reference any subjective complaints of symptoms or functional loss attributable to hearing loss, nor do they provide any audiometric findings.

As the Board has acknowledged, the Veteran has asserted worsening hearing loss that he has characterized as being "severe" and marked by functional difficulty such as hearing his spouse speaking from another room.  The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss; however, it must emphasize that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained, as explained above.  Hence, the Board must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

In the present case, the "mechanical application" of the diagnostic criteria to the evidence at hand clearly establishes that the Veteran is not entitled to a compensable disability rating for hearing loss for any time period relevant to the Veteran's appeal.
 
As a final point, the Board recognizes that in the April 2009 and January 2010 audiological evaluation reports of record, the audiologist noted that the Veteran's hearing loss did not have any significant effect upon his occupation and that the April 2009 examination report noted that the Veteran had difficulty hearing his wife in another room.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of a veteran's hearing loss disability on occupational functioning and daily activities.  While such factors would be relevant to a claim for a higher rating on an extra-schedular basis, here, neither the Veteran nor his representative have asserted entitlement to an extra-schedular rating for bilateral hearing loss, and such is not otherwise raised by the evidence of record.  See Colayong v. West, 12 Vet. App. 524, 536 (1999).  Hence, any deficiency concerning the functional effects on daily activities does not render the April 2009 and January 2010 audiological evaluation reports inadequate for rating purposes.    

Also, for all the foregoing reasons, the Board finds that there is no basis for staged ratings of the Veteran's bilateral hearing loss, pursuant to Hart, and that the claim for a compensable disability rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, given the mechanical method of deriving schedular ratings for hearing loss, and because there is no showing that the criteria for invoking the procedures for assignment of a higher rating on an extra-schedular basis are met, that doctrine is not for application in this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990). 


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied.


REMAND

The Board's review of the claims file reveals that further RO/AMC action on the claim remaining on appeal is warranted.

In his December 2009 NOD, the Veteran asserts generally that he is entitled to an initial disability rating higher than 30 percent for his service-connected PTSD.  In support of this assertion, the Veteran has reported in his claim submissions various psychiatric symptoms.

Letters from the Veteran's private psychiatrist, Dr. M.O., dated October and December of 2009, indicate that the Veteran has been receiving weekly treatment with Dr. M.O. since April 7, 2009.  Although these letters summarize generally that the Veteran's psychiatric symptoms include frequent nightmares, night sweats, recurrent and intrusive recollections of his war experiences, difficulty concentrating, and an exaggerated startle response, they do not provide the specific symptoms subjectively reported by the Veteran, nor do they express specific findings on mental status examinations performed over the course of the Veteran's longstanding treatment.  As it is possible that such information is contained in the Veteran's complete treatment records from Dr. M.O., such records are highly likely to be relevant to the question of the severity of the Veteran's PTSD over the course of such treatment.  Notwithstanding the foregoing, the claims file does not indicate that any prior efforts have been made by VA to obtain the Veteran's complete treatment records from Dr. M.O.  Such efforts should be made in a manner in accordance with 38 C.F.R. § 3.159(c)(1).

In addition, the last VA examination for PTSD was conducted in November 2009.  The Veteran and his wife have since submitted statements concerning the impact of his PTSD.  As the current level of severity of his PTSD is unclear, a current VA examination should be conducted on remand.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his PTSD since 2009, to include the private records pertaining to treatment received by the Veteran from Dr. M.O. since April 2009.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

2.  The Veteran should be afforded a VA mental disorders examination to determine the current nature and severity of the Veteran's PTSD.  The claims folder should be reviewed by the examiner in conjunction with the examination.  All symptomatology of the Veteran's PTSD should be reported and a Global Assessment of Functioning score should be assigned.  

3.  After conducting any additional development deemed necessary, the RO/AMC should readjudicate the claim of entitlement to an initial disability rating in excess of 30 percent for PTSD.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


